Title: From John Adams to Elbridge Gerry, 28 April 1785
From: Adams, John
To: Gerry, Elbridge


          
            My dear Sir
            Auteuil near Paris April 28. 1785
          
          Your Letter of the 24 of February was this morning put into my Hand. That which you refer to as informing me, that Mr Livingston was in nomination with Mr Rutledge and me, I have not yet received.
          Of all the Letters I ever received in my Life, excepting one from Mr Osgood, this is perhaps the most friendly and faithfull and lays me under the greatest Obligations. I rejoice in the Explanation that took Place, and it is my duty to Say Something upon Some of the Particulars.
          1. It is very true that I have little Admiration of the Philosophical Philanthropy or Equity of the Slave Trade. This Defect however has never prevented, nor will ever prevent me from doing all in my Power to obtain Restitution of the Negroes taken from the Southern States and detained from them in violation of the Treaty. I am not conscious that any Philosophical Speculations Upon this Subject, have ever influenced my Conduct in this Respect, nor do I See that they ought to enter into this Business
          2 In negotiating the Treaty, I was not Sensible, nor do I now remember that any of my Colleagues were more anxious than myself respecting the American Debts. There was no difference of Sentiment among Us, upon this head that I can recollect. We were all Sensible of the hardship upon many Individuals, but it was so much a Point with the British, and a point that would have appeared in the Eyes of the World So much to our disadvantage, to have stood out upon, that We all thought alike upon the Subject. We have long Since done what depended upon Us, and all, for any Thing that I know with equal Assiduity, but We can get no Answer because, as I Suppose the British Ministry are determined not to treat here. if you Send a Minister to St. James’s, he must have an Answer. what it will be, I know not, although I am apprehensive it will be difficult to obtain the Interposition of Government in the matter of the Debts, it is clear to me, that the delay desired and proposed, will be at least as Advantageous to the British Creditors as to the American Debtors, and if Government cannot be prevailed with to Stipulate, I hope they may be convinced of the Necessity of the Measures taken by the States, and not treat them or consider them as Breaches of the Treaty, and that the Creditors may be quieted. in the Case of the Negroes it is clear, that they ought to restore every one of them or pay his full Value.
          3. I know pretty well the old Characters in Massachusetts, and am not apprehensive of committing any very material Mistake by misplacing Confidence, there.— if I conjecture, who you mean I have written to them only, in answer to Letters from them containing usefull Information, and professing Friendship I cannot well avoid answering Letters, but I have not, made any confidential Communications, that I know of, improperly. I have before received hints of Caution from others, and am obliged to you for yours.
          But my Friend, there is a deeper and broader difficulty. There has been a System of Politicks in America, as well as in Europe different from yours, Mr Jays, Mr Jeffersons and mine. there have been times when, I, with all my Faults, was considered as the only dangerous Obstacle in the Way of that System, altho they are now convinced there were others as inflexible and more able. There is now too a military Spirit of Ambition and of Chivalry which I dare Say I am suspected to dislike as much as the Slave Trade. instead of wondering that I am attacked, I only wonder that more Serious at least more plausible Objections have not been found against me. I dont perceive that any Instances have been quoted, in which any artfull Negotiator has flattered me, out of any Object important or unimportant. I am glad the Explanation took place and am obliged to the Gentlemen for their Candour in expressing their Objections and Apprehensions: but I must Say, if I really had the weak Passion, I know how to gratify it instead of putting it in their power by my Negligence of little Things, to mortify it. I know perfectly well the Way and have learn’d it from the greatest Masters and Models of obtaining the Influence of Ministers of State and even of Princes to gratify it. nay I have known the Way to have obtained Medals and Statues, Ribbons and Votes of Gratitude, and these I think are the Objects of the weak Passion, instead of Reproaches, Censures and Abuses.
          The Gentlemen who were placed in Competition with me are Characters of great Worth, and I should neither have felt an Envy or Resentment, if either had been appointed altho any Man who knows the History of my former Appointments, must be Sensible, that it would have been improper even for the public Service, that I should have remained in Europe, if I had not been appointed either to London or Versailles. a former Congress had been deceived into the Injustice of marking my Coat with a Stain for Conduct which merited a Statue, and I have been from that moment determined, it Should be wiped out, or that I would throw off their Livery forever. accordingly altho I dont know that I have claimed the Appointment to London, I have demanded to go home, if this Appointment or another Superiour to it was not given to me, nor Shall I blush in this Age or the next, in this World or the other for this determination. in truth I have not cared a Farthing, since the Peace whether I went home or remained in Europe. I have for some time intended to come home at the Expiration of our present Commissions as it is, I Shall probably come home next Spring in a manner more agreable to my feelings. if I do not see a Probability of doing Something worth staing for no Man can wish me to stay, and if I should be so happy as to arrange Affairs to tolerable Satisfaction no Man I hope would wish to refuse me leave to come home, either for a full do, or upon Congé, for no Swiss was ever more homesick than I. an Arrangement with England to mutual Satisfaction So as to prevent War, and consequently prevent the military Gentlemen from erecting an European System among Us, is all that remains in Europe near my heart. and I am perswaded that a Settlement with Spain, harmony with France, and Agreement with all the other Courts & Nations of Europe would follow it, of Course. This done, the sooner I get home the better: for altho I am perswaded You must have Ministers, for many Years with Several Courts I assure you I dont desire nor intend to be long one of them.
          our Friend the Marquis, whom I love, altho I fear he has, been instrumental of introducing bad Fashions among Us, informs me that Mr Smith is appointed Secretary of Legation to London. This Gentleman is to me a total Stranger. an Aid de Camp and a Knight of Cincinnatus, a Correspondent of the Marquis and his brother Humphreys, I see the Necessity of his being a prudent Man, and of my being so too. But he shall be treated by me with all the Kindness and Attention, that becomes the Relation between Us. Humphreys has all the qualifications for his Office which can be expected from an Aid du Camp & a Knight of Cincinnatus. His Genius Taste, and Knowledge are distinguished and his heart is excellent.
          I am my dear sir with every senti / ment of Esteem your Fried & humble / sert
          
            John Adams
          
        